DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the non-final rejection of 5 Jul 2019.

Amendments Received
Amendments to the claims were received and entered on 5 Nov 2019.

Election/Restrictions
Newly submitted claims 54–57 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: previously-presented claim 50 is directed to the pathological condition of cancer, and claims 54–57 are directed to distinct species of pathological conditions.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 54–57 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 37–40, 42–44, and 47–49 were previously withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims
Canceled: 1–32 and 44
Withdrawn: 37–40, 42, 43, 47–49 and 54–57
Examined herein: 33–36, 41, 45, 46 and 50–53

Information Disclosure Statement
The listing of references in the specification (pp. 34–36) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Withdrawn Rejections
The rejection of claim 53 under 35 USC § 112(a)/(pre-AIA ) first paragraph is hereby withdrawn in view of Applicant's amendments.
The rejection of claims 50 and 53 under 35 USC § 112(b)/(pre-AIA ) second paragraph is hereby withdrawn in view of Applicant's amendments.
The rejection of claims 33–36, 41, 45, 46 and 50–53 under 35 USC § 103 over Stoughton, Kitano and Asadi is hereby withdrawn in view of Applicant's amendments; none of these reference, Stoughton in particular, teaches node groups.
The rejection of claims 33 and 53 on the ground of nonstatutory double patenting over claims 1 and 31 of U.S. Patent No. 9,542,641 is hereby withdrawn in view of Applicant's amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33–36, 41, 45, 46 and 50–53 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.

"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "identifying molecular vulnerabilities in a biological system".
Mathematical concepts recited in the claims include "transforming [] interactions … into at least one logic equation"; "assigning at least one fault model that represents [] at least one pathological condition to said at least one logic equation"; "assigning a numerical value to at least one node group, wherein said value indicates the vulnerability level …".
Steps of evaluating, analyzing or organizing information recited in the claims include "transforming [a] molecular network … to a plurality of nodes"; "identifying interactions between said nodes using relevant biological, physical or biochemical information and/or data"; "selecting at least one node having a computed vulnerability level …"; and "selecting a treatment for said pathological condition …".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 33 recites the non-abstract step of "treating said pathological condition by targeting the said determined therapeutic target node group".  The claims are not limited to any specific pathological condition, any method of treatment of that condition, any therapeutic compound, or even any target.  This limitation amounts to nothing more than a generic instruction to apply the result of the abstract idea in a wholly generic 
Claim 53 recites additional elements that are not abstract ideas: "a system" comprising "a processor in communication with computer memory, and a computer program" that implements the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to apply the result of the abstract idea using a generic treatment, or to implement the abstract idea using a computer are, when considered individually, 
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 25 Mar 2021, "Applicants respectfully assert that the process steps described in reference to the claims do not amount to an abstract idea" (p. 15).
The examiner agrees that the claims are not wholly abstract: both the independent claims recite at least one non-abstract element.  Nevertheless, as explained above, they also recite numerous abstract elements.  Contrary to Applicant's unsubstantiated assertions, "steps whereby interactions between molecular nodes are identified using relevant biological, physical or biochemical information and/or data; such interactions are then transformed into at least one logic equation; wherein each molecular nodes in at least one time point may be identified as the source of vulnerability in a biological network; and then selectively addressing the vulnerable node to provide a therapeutic or diagnostic e.g. "interactions between molecular nodes are identified using relevant biological, physical or biochemical information and/or data") or mathematical operations (e.g. "interactions are then transformed into at least one logic equation").  Hence, as described above, though the claims are not wholly abstract, they are nonetheless directed to abstract ideas.
Further, "Applicants respectfully submit that the present claims provide a clear and distinct improvement to all existing technology or technological field and further provide a concrete and tangible application of the described treatment after determining the appropriate course of action" (p. 17).
None of the evidence of improvement demonstrates that the invention improves a technology or technical field.  While "identifying the vulnerabilities of a molecular network" (p. 17) and "find[ing] at least one therapeutic molecular target to treat at least one pathological condition" (p. 17) reveal interesting and valuable information about molecular networks, they do not improve a technology.  Molecular networks and therapeutic targets are not a technology.  They are a natural phenomenon.  The instant invention uses an algorithm — a series of data processing steps and mathematical operations — to analyze one kind of information (i.e. biological networks) and create another kind of information (i.e. identified vulnerabilities in those networks).  None of this analysis necessitates or requires any kind of technology.  It just processes information.
As explained above, the only technology in the claims is (1) a highly generic treatment step in claim 33, and (2) highly generic computer components in claim 53.  Neither the claims themselves, nor any part of the disclosure, suggests that the invention improves either of these technologies.  Rather, they are merely invoked to add a nominal, tangential non-abstract element to an otherwise wholly abstract, non-technological process.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 33–36, 41, 45, 46 and 50–53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imoto, et al. (US 2003/0219764); Kitano (Nature Reviews Genetics 2004; previously cited); and Asadi, et al. (Design, Automation and Test in Europe 2005; previously cited).
The explanation of the correspondence among Kitano, Asadi and the claim limitations is substantially similar to that presented in the previous Office action.
With respect to claim 33, Imoto teaches

(b)	"gene networks or gene pathways affected by an agent can be constructed by analyzing the gene networks or pathways obtained from the gene disruption expression profiles and the agent affected expression profiles" (0006)
(c)	modeling the biological network as a Boolean network model with Boolean logic functions (0222–0225)
(d)	—
(e)	"a step in which genes are partitioned into an Equivalence Set, which treats a loop logically as a 'virtual gene'. An equivalence set is a group of genes that affect each other or as a group affect one discrete gene" (0018); a gene group or equivalence set can be treated as a single node in the network with a single activity (pp. 85, 87); so this "Equivalence Set" constitutes a node group to which a single descriptive value can be assigned
(f)	—
(g)	"even after identifying probable molecular modes of action, it is desirable to find the most druggable target genes upstream of the drug-affected genes in a regulatory network and to then screen low molecular weight compounds for drug activity on those targets" (0242), which constitutes "measuring the activity of at least one molecule … for identifying or screening potential therapeutic compounds".  

Kitano discusses robustness in biological networks.  Kitano teaches that robustness in biological networks is analogous to robustness in electrical circuits (p. 833, mid. of col. 2):
In electronic-circuit design, the use of negative-feedback control achieves an improved fidelity or amplification for a certain range of inputs by reducing overall gain of the amplifier. So, the use of negative-feedback control achieves robustness within a certain range of inputs at the cost of some aspects of performance and with the creation of fragility elsewhere. The trade-offs between robustness, fragility and performance can be observed in biological systems at different levels.

Kitano teaches that "possible clinical strategies that could be used against cancer are the control of the robustness of the tumour and finding out the point of fragility that is inherent in the robust system" (p. 834, mid. of col. 1).  Kitano further teaches that "the question remains how to find fragility that is therapeutically effective and practical" (p. 834, bot. of col. 1).
Asadi teaches "an accurate but very fast soft error rate (SER) estimation technique for digital circuits" (Abstract); these digital circuits are a network of Boolean functions.  Asadi teaches "this technique can be used to identify the most vulnerable components" in the circuit (p. 2, bot. of col. 2).  This error rate estimation technique simulates an error at one of the logic gates (p. 1, bot. of col. 2); this constitutes claimed step (d).  Asadi further teaches calculating the probability of erroneous output                 
                    
                        
                            P
                        
                        
                            a
                        
                    
                    
                        
                            P
                            
                                
                                    O
                                
                                
                                    j
                                
                            
                        
                    
                
             and non-erroneous output                 
                    
                        
                            P
                        
                        
                            
                                
                                    a
                                
                                -
                            
                        
                    
                    
                        
                            P
                            
                                
                                    O
                                
                                
                                    j
                                
                            
                        
                    
                
             due to the error (p. 2, bot. of col. 1); these respectively constitute "faulty" and "fault-free" responses.  The propagated error probabilities are used to calculate the error rate at the node (p. 2, bot. of col. 1; p. 1, top of col. 1); this constitutes claimed step (e).
Neither Imoto nor Asadi teaches "selecting at least one node having a computed vulnerability level … as a therapeutic target node" or "treating said pathological condition by targeting said determined [vulnerable] therapeutic target node(s)".

With respect to claim 34, Imoto teaches that the binary values can indicate expression or non-expression of a node (0223).
With respect to claims 35, 36, 45 and 46, Imoto teaches modeling inhibition and activation in the network (0008).  Imoto further teaches that any biological system can be modeled using Boolean functions connecting the nodes (0223), and Asadi also teaches Boolean functions connecting nodes (p. 2, Table 1).  Both of these teachings indicate that the ordinary skill in the art includes the ability to determine a Boolean model representation of a specific biological function that is consistent with data describing that function.  For instance, if a node can be inhibited by any one of several inhibitors, then it is self-evident that those inhibitors should be combined using an OR function.
With respect to claim 41, Asadi teaches that the error propagation model includes terms in which "the error is blocked and not propagated" (p. 1, bot. of col. 2).
With respect to claim 50, Kitano teaches treating cancer (p. 834, col. 1) and HIV (p. 834, col. 2).

Claim 53 is directed to a computer system that implements the method of claim 33.  Both Imoto (0027) and Asadi (p. 2 § 3) teach computerized implementations of their methods.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use the error rate estimation method of Asadi to identify vulnerable nodes in the biological network of Imoto, because Kitano teaches that vulnerable or fragile nodes in a biological network are promising treatment targets.  Given that both Imoto and Asadi are based on the same kind of Boolean model of a circuit, and given that Kitano explicitly teaches that the concept of robustness/fragility in biological networks is analogous to robustness/fragility in electronic circuits, said practitioner would have readily predicted that the combination would successfully result in a method of identifying vulnerable or fragile nodes in a biological network.  The inventions are therefore prima facie obvious.

Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/Soren Harward/Primary Examiner, Art Unit 1631